Citation Nr: 0629570	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  98-13 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent, prior to 
July 13, 2003, for residuals of a right clavicle fracture.

2.  Entitlement to a rating in excess of 20 percent, after 
July 13, 2003, for residuals of a right clavicle fracture.

3.  Entitlement to service connection for post-traumatic 
stress disorder.

4.  Entitlement to service connection for alcohol dependence.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1964 to 
January 1968, from April 1969 to February 1971, and from 
November 1972 to December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to the 
benefits currently sought on appeal.


FINDINGS OF FACT

1.  Prior to July 13, 2003, the veteran's residuals of a 
right clavicle fracture were manifested by limitation of 
motion of the arm to between 130 to 160 degrees, with pain.

2.  Since July 13, 2003, the veteran's residuals of a right 
clavicle fracture have been manifested by limitation of 
motion of the arm due to pain at the shoulder level, or no 
less than 90 degrees.  

3.  There has been no indication of dislocation or nonunion 
of the clavicle. 

4.  The veteran did not engage in combat against the enemy; 
nor was he a prisoner of war.

5.  The veteran's alleged stressors are not supported by 
credible evidence. 

6.  The veteran's alcohol dependence has not been medically 
linked to any of his service-connected disabilities. 




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior 
to July 13, 2003 for residuals of a right clavicle fracture 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5201 (2005); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

2.  The criteria for a rating in excess of 20 percent after 
July 13, 2003 for residuals of a right clavicle fracture are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5201 (2005); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

3.  Post-traumatic stress disorder was not incurred or 
aggravated in the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

4.  Alcohol dependence was not incurred or aggravated in the 
veteran's active duty service; nor is it proximately due to, 
or the result of, the veteran's service-connected 
disabilities.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, in correspondence dated in May 2003 
and May 2005, the agency of original jurisdiction (AOJ) 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claims for an 
increased rating and for service connection; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was specifically notified of the additional 
requirements associated with post-traumatic stress claims.  
Also, he was instructed to submit any evidence in his 
possession that pertained to his claims.  Although these 
notices were delivered after the initial denial of the claim, 
the AOJ subsequently readjudicated the claims based on all 
the evidence in January 2006, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claims and 
the late notice did not affect the essential fairness of the 
decision. 

Referable to the claims for post-traumatic stress disorder 
and alcohol dependence, because service connection is denied, 
any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure to notify 
prejudice to the veteran.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits.  Service 
personnel and medical records have been associated with the 
claims file.  All identified and available treatment records 
have been secured.  The veteran has been medically evaluated 
in conjunction with his claims.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Service connection was established in 1971 based upon a 
finding that the veteran fractured his right clavicle while 
on leave in California in September 1970.  The veteran 
brought a claim for an increased rating in March 1996.  At 
that time, his right clavicle disability was assigned a 10 
percent rating under DC 5203.  During the course of the 
appeal, effective July 13, 2003, the rating was increased to 
20 percent under DC 5201.

Impairment of the clavicle or scapula is rated under DC 5203.  
For a rating in excess of 10 percent under this code, the 
medical evidence must demonstrate nonunion of the bone with 
loose movement or dislocation.  38 C.F.R. § 4.71a, DC 5203 
(2005).

The evidence of record has been extensively reviewed, to 
include VA examinations in August 1996, July 2003, and 
December 2005, as well as clinical records dated from June 
1996 to January 2003.  Dislocation or nonunion have not been 
noted.  Thus, a higher rating under this code is 
inappropriate.

The disability also can be rated based on impairment of the 
arm.  Specifically, for a rating higher than 10 percent, the 
evidence must show limitation of motion at the shoulder 
level, or 90 degrees of abduction (20 percent); midway 
between the side and shoulder level, or at 45 degrees of 
abduction (30 percent); or, to 25 degrees from the side (40 
percent).  38 C.F.R. § 4.71a, DC 5201 (2005).  

Prior to July 2003, the veteran's abduction measured to 
between 130 and 160 degrees.  See outpatient clinical records 
dated in April 1996, September 1996, and April 1997; see also 
VA examination in August 1996.  It was not until the 
veteran's July 2003 VA examination that the veteran's 
abduction was limited by pain at 90 degrees, or at the 
shoulder level.  The December 2005 VA examination yielded the 
same result.  Though clinical records during the course of 
the appeal often make reference to the veteran seeking 
treatment for pain, only on these aforementioned occasions 
were there objective test results for abduction documented.

Because the evidence does not show limitation of motion of 
the veteran's arm to shoulder level until the July 2003 exam, 
a rating of 10 percent prior to that date, and no higher, is 
appropriate under DC 5201.  Beginning on that date, however, 
the veteran's manifestations warranted the 20 percent rating, 
given his decrease in abduction.  That being said, a rating 
in excess of 20 percent is not warranted by the evidence 
after July 2003, as there is no showing of further 
limitation.

As a final matter, the veteran's functional loss has been 
considered and found to be adequately compensated by the 
ratings under DC 5201.  38 C.F.R. §§ 4.40, 4.45 and 4.59 
(2003); see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  The measurements cited above were based on where 
pain was stated to have begun during the range of motion 
testing.  Additional limitation of motion on repetitive use 
was not found.  Though the disability has been noted to have 
a mild to moderate effect on the veteran's daily activities, 
such as dressing and doing chores, this effect is represented 
in the rating based specifically on limitation of motion.  
The ratings as promulgated are appropriate.

Service Connection

The veteran seeks service connection for a post-traumatic 
stress disorder and alcohol dependence, which he contends 
initially manifested in service.  In order to establish 
service connection, three elements must be established.  
There must be medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 C.F.R. 
§ 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

PTSD

VA regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (2005); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2005); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 
396.  

The veteran alleges that he served in combat, receiving a 
Bronze Star Medal with V and Presidential citation for wounds 
therein sustained; however, service personnel records do not 
confirm this.  In fact, they confirm only bronze 
participation stars attached to the Vietnam Service Medal, 
which are not indicative of combat.  Service medical records 
from all three periods of service are negative for treatment 
of any injury sustained in a combat setting.  Because the 
veteran's allegation regarding combat service is not 
confirmed, independent corroborating evidence for his 
stressors is required.  

Since the outset of the filing of his claim, the veteran has 
been requested to submit detailed information regarding his 
stressors so that the AOJ may verify their content through 
official channels.  See letters from VA to the veteran dated 
in July 1996, September 1999, September 2001, and May 2003; 
see also Report of Contact, dated in May 1997, and July 1997 
Decision Review Officer Hearing Transcript.  The veteran, 
however, has offered such information only once, in the 
context of an April 30, 1997 psychiatric intake assessment.  
At that time, he reported killing unnecessarily 8 Vietnamese 
citizens.  He also reported the death of his friend, K.W., 
though he did not witness the death.  

Referable to the first stressor, events such as this are 
unverifiable, as no official record would exist to confirm 
their details.  Therefore, it cannot substantiate a diagnosis 
of PTSD for the purposes of VA benefits.  

Regarding the death of his friend, VA requested verification 
from the Center for Unit Records Research (now U.S. Army and 
Joint Services Records Research Center) of the death of the 
named victim.  CURR replied that it was unable to locate 
casualty information concerning K.W.  This event is therefore 
unverified and cannot be the basis of a PTSD diagnosis for 
benefits purposes.

The Board does not dispute that the veteran carries a current 
diagnosis of PTSD and receives treatment for the same.  
However, under the governing regulations, that is not enough 
to establish VA benefits.  The diagnosis must be based on 
substantiated events.  Because this veteran's diagnosis is 
based on unverified events, service connection cannot be 
granted.  As the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.

Alcohol Dependence

The veteran has indicated that his alcohol use originated in 
service.  As the AOJ and the Board have each noted, alcohol 
dependence is deemed by statute to be the result of willful 
misconduct and cannot itself be service connected.  38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301 
(2005).

Notwithstanding, direct service connection is not the only 
basis upon which the benefit sought may be granted in this 
case.  Service connection for alcoholism may be established 
where alcoholism is proximately due to or the result of a 
service-connected disorder.  38 C.F.R. §§ 101(13), (16), 
3.310(a) (2005); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), reh'g denied, 268 F.3d 1340 (Fed. Cir. 2001) (en banc 
order).

In this case, service connection is in effect for a right 
clavicle disorder, hemorrhoids, a cyst behind the earlobe, 
and left ulnar neuropathy.  The veteran has not alleged, nor 
does the medical evidence indicate, that his alcohol 
dependence is in any way due to any of these disabilities.  
While he has alluded to his diagnosis of PTSD in connection 
with his claim, service connection has not been established 
for that disorder.  Thus, any connection thereto is 
irrelevant for purposes of this decision.  Because the record 
fails to establish a connection between the veteran's alcohol 
dependence and his current service-connected disabilities, 
service connection is not warranted. 


ORDER

Entitlement to a rating in excess of 10 percent prior to July 
2003 for residuals of a right clavicle fracture is denied.

Entitlement to a rating in excess of 20 percent after July 
2003 for residuals of a right clavicle fracture is denied.

Service connection for post-traumatic stress disorder is 
denied. 

Service connection for alcohol dependence is denied. 


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


